Citation Nr: 1811425	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-16 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for major depressive disorder (MDD).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for left iliofemoral bursitis (claimed as left hip).

4.  Entitlement to an initial compensable disability rating for migraine headaches.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington in which the RO granted service connection for MDD and left iliofemoral bursitis, each assigned an initial 10 percent rating, effective October 29, 2008.  The RO also granted service connection for DDD of the lumbar spine and migraine headaches, each assigned an initial noncompensable rating, effective October 29, 2008.  The Veteran filed a timely notice of disagreement received by VA April 26, 2010.

In an April 2013 rating decision, the RO assigned 30 and 10 percent disability ratings, respectively, to the service-connected MDD and DDD of the lumbar spine, effective October 29, 2008.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran did not receive the maximum increase available, the issues of entitlement to an initial increased rating for MDD and DDD of the lumbar spine remain on appeal.

In April 2016, the Board remanded the appeal to the RO for additional development.  The Board notes that in the April 2016 Board remand, the issues of entitlement to service connection for asthma, rhinitis, and posttraumatic stress disorder (PTSD) were remanded for the issuance of a Statement of the Case (SOC).  The RO has issued a SOC in May 2017 as to these issues and the Veteran has not yet perfected an appeal.  Thus, the issues of entitlement to service connection for asthma, rhinitis, and PTSD are not currently before the Board.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran failed to report to VA examinations in October 2016 and November 2016, scheduled in connection with the claims of entitlement to an initial disability rating in excess of 30 percent for MDD, in excess of 10 percent for DDD of the lumbar spine, in excess of 10 percent for left iliofemoral bursitis, and an initial compensable disability rating for migraine headaches, and offered no good cause for his failure to report.

2.  The Veteran's service-connected MDD is manifested by depressed mood, irritability, sleep impairment, anxiety, and difficulty adapting to changes despite taking psychiatric medications; the evidence does not show reduced reliability and productivity.

3.  The Veteran's service-connected DDD of the lumbar spine results in lower back pain and tenderness; the evidence does not show additional functional loss due to pain, weakness, lack of endurance, incoordination, or instability, or ankylosis.

4.  The Veteran's service-connected left iliofemoral bursitis is manifested by painful, limited motion of the left hip; the evidence does not show additional functional loss due to pain, weakness, lack of endurance, incoordination, or instability.

5.  The Veteran's service-connected migraine headaches do not result in prostrating attacks averaging once in two months over the last several months.

6.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for MDD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.655, 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9424 (2017).

2.  The criteria for a rating in excess of 10 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242, 5003 (2017).

3.  The criteria for a rating in excess of 10 percent for left iliofemoral bursitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2017).

4.  The criteria for an initial compensable evaluation for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2017).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claims for higher initial ratings for MDD, DDD of the lumbar spine, left iliofemoral bursitis, and migraine headaches, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess/Hartman, supra.

The Board also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran was scheduled for VA examinations in October 2016 and November 2016 following his failure to report for previous examinations; however; the Veteran failed to appear and did not provide good cause.  The action to be taken in instances where a veteran fails to report for a VA examination depends upon whether the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  Thus, where a veteran fails to report for an examination, as here, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Thus, the Board will consider the merits of the claims for increased ratings in excess of 30 percent for MDD, in excess of 10 percent for DDD of the lumbar spine, in excess of 10 percent for left iliofemoral bursitis, and an initial compensable disability rating for migraine headaches.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claims.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  MDD

The Veteran's MDD has been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 since October 29, 2008.

Major Depressive Disorder (Diagnostic Code 9434) is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in Diagnostic Code 9434 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Veteran's appeal was certified to the Board from the RO after August 4, 2014.  As such, the amendment to the portion of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130, which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case.  See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) and 80 Fed. Reg. 53, 14308 (Mar. 19, 2015).  The Global Assessment of Functioning (GAF) scale is not included in the DSM-5. Nevertheless, to the extent that was utilized at any time during this appeal, it is for consideration in rating the Veteran's service-connected MDD.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Turning to the record, as noted above, Veteran was scheduled for a VA examination in November 2016 to evaluate his mental disorders, however; the Veteran failed to appear and did not provide good cause.  

VA psychiatry records from December 2016 provide diagnoses of history of MDD, insomnia, and rule-out posttraumatic stress disorder (PTSD).  VA treatment records indicated that the Veteran complained of sleeping two to four hours per night, nightmares, flashbacks, irritability, and anxiety.  The Veteran's mood was depressed, but his mental status examination was normal.  The Veteran denied suicidal and homicidal ideations, verbal or physical aggression, and appetite changes.  The Veteran reported that he stopped taking medication for his mental health condition in 2012.  He requested medication for anxiety and reported that Sertraline and Seroquel had been effective in the past.  VA treatment records dated January 2017 indicated that the Veteran was working full time and his mental status examination was normal.  The Veteran reported feeling better since taking Sertraline and Seroquel.  He denied depression, suicidal and homicidal ideations.  VA treatment records dated April 2017 indicated that the Veteran was working full time and his mental status examination was normal.  The Veteran reported sleeping only three hours per night, some depression, and loss of appetite.  The Veteran denied suicidal and homicidal ideations.

After a review of the relevant medical and lay evidence, the Board finds that a rating in excess of 30 percent is not warranted.  The Veteran's symptoms of depressed mood, anxiety, irritability, and chronic sleep impairment associated with his MDD most closely approximate an evaluation of 30 percent.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a rating in excess of 30 percent for conversion reaction.

B.  DDD of the Lumbar Spine

The Veteran's DDD of the lumbar spine has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5242, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

Under the IVDS Formula, a rating of 10 percent is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than four weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 states that for purposes of rating, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) to Diagnostic Code 5342 states that if IVDS symptoms are present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation for that segment.

Turning to the record, as noted above, Veteran was scheduled for a VA examination in October 2016 to evaluate his DDD of the lumbar spine, however; the Veteran failed to appear and did not provide good cause.  

VA treatment records from August 2015 indicated complaints of lower back pain, following a recent injury where the Veteran twisted his back when he stepped off of a cinder block.  Upon examination, there was tenderness to palpation of the lower back, and ranges of motion were decreased.  However, there were no specific measurements recorded.  The Veteran received a Toradol (ketorolac) injection.  VA treatment records from October 2016 indicated lower back pain due to arthritis.  Specific ranges of motion were not recorded.

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1) to the rating formula specifies that any associated objective neurologic abnormalities should be separately evaluated under an appropriate diagnostic code.

Upon review of all relevant medical evidence of record, the Board notes that the record shows no evidence of intervertebral disc syndrome or objective neurological abnormalities that would warrant higher or separate ratings, respectively, and there is no evidence of functional loss due to nerve involvement.  Therefore, in the absence of any such objective evidence, the Board finds that the a separate rating for neurological manifestations is not warranted under Note (1).  Likewise, a higher rating under the IDVS formula is not warranted.

After a review of the relevant medical and lay evidence, the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran's symptoms of low back pain and tenderness associated with his DDD of the lumbar spine most closely approximate an evaluation of 10 percent.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a rating in excess of 10 percent for DDD of the lumbar spine.

C.  Left Iliofemoral Bursitis

The Veteran's left iliofemoral bursitis has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5019.

Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved, which in this case is the hip and thigh.  38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255.

Diagnostic Code 5251 provides that a 10 percent rating is warranted for extension of the thigh limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees. 38 C.F.R. § 4.71a , Diagnostic Code 5253.

Normal range of motion of the hip is 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71a , Plate II.

Turning to the record, as noted above, Veteran was most recently scheduled for a VA examination in October 2016 to evaluate his left iliofemoral bursitis, however; the Veteran failed to appear and did not provide good cause or request that the examination be rescheduled.  

VA treatment records from October 2016 indicate left hip pain due to arthritis, however; no ranges of motion were recorded.  Current VA treatment records do not show a significant change in the severity of the Veteran's service-connected condition.

After a review of the relevant medical and lay evidence, the Board finds that a rating in excess of 10 percent is not warranted.  The Veteran's left hip pain associated with his left iliofemoral bursitis most closely approximates an evaluation of 10 percent.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a rating in excess of 10 percent for left iliofemoral bursitis.

D.  Migraine Headaches

The Veteran's migraine headaches were assigned a noncompensable rating under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

Under Diagnostic Code 8100, a 10 percent rating is warranted when there are characteristic prostrating attacks averaging one in 2 months over the last several months; with less frequent attacks a noncompensable rating is assigned.  A 30 percent rating is assigned with characteristic prostrating attacks occurring on an average of once a month over the last several months; and a 50 percent rating is warranted when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Although the rating criteria do not define "prostrating," by way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).

The rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the Veteran to be completely unable to work, to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Id.

Turning to the record, as noted above, Veteran was most recently scheduled for a VA examination in October 2016 to evaluate his migraine headaches, however; the Veteran failed to appear and did not provide good cause or request that the hearing be rescheduled.  Thus, the Veteran in essence failed to report for his examination.

Current VA treatment records do not indicate any complaints or treatment of this condition.

After a review of the relevant medical and lay evidence, the Board finds that an initial compensable rating is not warranted.  The Veteran has not experienced symptoms of migraine headaches and there has been no report of changes in the severity of his current service-connected condition.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's disability picture more closely approximates a compensable rating for migraine headaches.

E. Conclusion

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 30 percent for MDD, in excess of 10 percent for DDD of the lumbar spine, in excess of 10 percent for left iliofemoral bursitis, and an initial compensable disability rating for migraine headaches.

III.  TDIU

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's service-connected disabilities do not meet the schedular criteria.  

Here, the Veteran's TDIU claim has been raised during the pendency of the increased rating claim for MDD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  The Veteran filed a formal TDIU claim in June 2009.

The Veteran's current service-connected disabilities are MDD, left iliofemoral bursitis, DDD of the lumbar spine, tinnitus, and migraine headaches.  He has had a combined disability rating of 50 percent from October 29, 2008.

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  As the Veteran's MDD is not currently rated at 60 percent or more and the Veteran's combined rating for his service-connected disabilities is only 50 percent, the only basis on which the Veteran could obtain a TDIU is extraschedular.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

The only basis upon which the Veteran has asserted entitlement to a TDIU is due to his inability to work due to his PTSD, neck, and arm numbness preventing him from securing or following substantially gainful employment.  Although the VA NP statement dated March 2010 indicated the Veteran's work related disabilities were related to his mental health issues, there is no additional evidence lay or otherwise that the Veteran is unable to engage in substantially gainful employment or is incapable of performing the physical and mental acts required by employment due to his MDD or other service-connected disabilities.  VA treatment records from January 2017 and April 2017 indicate that the Veteran is working full time.  Overall, the Board finds that the evidence during this appeal period does not support a finding that the Veteran's service-connected disabilities cause a significantly diminished level of functioning to the point where the Veteran is unable to work.

To the extent the service-connected disabilities affect the Veteran's employment; the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities prevent him from securing or following any substantially gainful employment, the Board finds that referral for extraschedular consideration is not appropriate, and a TDIU rating is not warranted. 38 C.F.R. § 4.16 (b).






							(Continued on the next page)

ORDER

Entitlement to an initial disability rating in excess of 30 percent for MDD is denied.

Entitlement to an initial disability rating in excess of 10 percent for DDD of the lumbar spine is denied.

Entitlement to an initial disability rating in excess of 10 percent for left iliofemoral bursitis is denied.

Entitlement to an initial compensable disability rating for migraine headaches is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


